Title: James Madison to James Barbour, 13 October 1826
From: Madison, James
To: Barbour, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Ocr. 13th. 1826
                            
                        
                        I have just recd. a letter from Maj<r>. Byrd C Willis, of Tallahassee well known to you reminding me that I was
                            the medium of an application for a Cadet Warrant in behalf of his son George, and requesting me to intimate that he has
                            still the same object in view: and that as his son, "is no longer a Citizen of Virga, but hails from Florida," the former
                            difficulty that the claim of Virginia had no room in it, will not be applicable. The Major has recollections also, of
                            circumstances from which he draws hopes of finding good favorable dispositions both in your self & in Genl. McComb. I
                            can say nothing, of my own knowledge, as to the merits of the youth in question; but am unapprized of any flaws in his
                            character; and must be presumed, if there be none such, and the way be properly open for a birth at West point, to wish
                            well to the application.
                        
                            
                                
                            
                        
                    